              Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 1 of 18




 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4       JAMES WILLIAM KECK,                                 Case No.: 2:16-cv-02984-JAD-BNW
 5              Petitioner
 6       v.                                                     Order Denying Petition for
                                                            Writ of Habeas Corpus and Denying
 7       BRIAN WILLIAMS, et al.,                                Certificate of Appealability
 8              Respondent
 9             Petitioner James William Keck was sentenced to 22 to 60 years after pleading guilty in
10 Nevada state court to attempted murder with the use of a deadly weapon, battery with the use of
11 a deadly weapon resulting in substantial bodily harm, assault with a deadly weapon, and burglary
12 while in possession of a firearm. 1 Keck seeks a writ of habeas corpus under 28 U.S.C. § 2254,
13 arguing that his trial counsel was ineffective and that he was denied an individualized sentencing
14 hearing. 2 Having evaluated the merits of those claims, I find that habeas relief is not warranted,
15 so I deny Keck’s petition, deny him a certificate of appealability, and close this case.
16                                               Background
17 A.          The facts underlying Keck’s conviction 3
18             On April 12, 2012, Keck entered his workplace, Boma’s Bar located in Las Vegas,
19 Nevada, armed with a shotgun. He confronted a co-worker at the bar, who ran away from him
20 on foot. Keck shot at his co-worker while chasing her into a nearby office building and
21 threatening to kill her. He fired several rounds, injuring three people.
22
23
24
     1
25       ECF No. 13-32.
     2
26       ECF No. 9.
   3
     These facts are taken from the information, second amended criminal complaint, and
27 sentencing hearing. ECF Nos. 13-3, 13-24, 13-31. For simplicity’s sake, I cite to these exhibits
28 generally for this entire background section.

                                                       1
               Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 2 of 18




 1 B.           Procedural history
 2              Keck was charged with three counts of attempted murder with use of a deadly weapon,
 3 one count of battery with use of a deadly weapon, one count of battery with use of a deadly
 4 weapon resulting in substantial bodily harm, four counts of assault with a deadly weapon, and
 5 two counts of burglary while in possession of a firearm. 4 With a September 6, 2012, guilty plea
 6 agreement and plea colloquy, Keck pled guilty to one count of attempt murder with use of a
 7 deadly weapon, one count of battery with use of a deadly weapon resulting in substantial bodily
 8 harm, one count of assault with a deadly weapon, and one count of burglary while in possession
 9 of a firearm. 5
10              At the sentencing hearing, Keck was present in custody with his counsel. 6 The state
11 district court was provided with a pre-sentence investigation report, a pre-sentence psychological
12 evaluation, victim-impact statements, and letters in support of Keck. 7 During the sentencing
13 hearing, the State, defense counsel, and two victim speakers addressed the state district court. 8
14 The State proffered that Keck was angry with his co-worker because she rejected his romantic
15 advances and that Keck contacted this co-worker prior to going to his workplace to communicate
16 that he was going to kill her. 9 The defense proffered that Keck had “serious emotional issues” as
17 documented in the pre-sentence psychological evaluation, that he was prescribed an anti-
18 depressant by a general practitioner, and that he was using substances like alcohol and
19
20
21
22
     4
23       ECF No. 13-16.
     5
24       ECF Nos. 13-25, 13-26.
     6
25       ECF No. 13-31.
     7
26       ECF No. 7 at 35–59; ECF No. 16–15.
     8
27       Id.
     9
28       ECF No. 13-31 at 5–6.

                                                        2
              Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 3 of 18




 1 marijuana. 10 Keck had stopped using such substances “cold turkey” after he did not pass a drug
 2 test and his employer suspended him from his job. 11
 3              The state district court sentenced Keck to 22 to 60 years in prison. 12 Keck appealed and
 4 the Nevada Supreme Court affirmed Keck’s judgment of conviction. 13 Keck then filed a state
 5 habeas petition. 14 The state district court denied his state habeas petition and found that an
 6 evidentiary hearing was not necessary. 15 The Nevada Court of Appeals affirmed the denial of
 7 the petition. 16 Keck filed a counseled federal habeas petition, amended petition, and second
 8 amended petition. 17 The respondents moved to dismiss ground four of Keck’s petition, 18 and I
 9 granted the motion in part, finding that ground four was unexhausted. 19 I then ordered Keck to
10 decide how to proceed, and he abandoned his unexhausted claim. 20 The respondents answered
11 the remaining claims in Keck’s petition. 21 Keck filed no reply and the deadline to do so has long
12 passed.
13
14
15
16
     10
17        Id. at 9.
     11
18        Id. at 10.
     12
19        ECF No. 13-32.
     13
20        ECF No. 15-3.
     14
21        ECF No. 15-5.
     15
22        ECF No. 15-26 at 11–12.
     16
23        ECF No. 16-13.
     17
24        ECF Nos. 1, 6, 9.
     18
25        ECF No. 12.
     19
26        ECF No. 22.
     20
27        ECF No. 24.
     21
28        ECF No. 26.

                                                        3
             Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 4 of 18




 1                                                  Discussion
 2 A.          Legal standards
 3             1.     Review under the Antiterrorism and Effective Death Penalty Act (AEDPA)
 4             If a state court has adjudicated a habeas corpus claim on its merits, a federal district court
 5 may only grant habeas relief with respect to that claim if the state court’s adjudication “resulted
 6 in a decision that was contrary to, or involved an unreasonable application of, clearly established
 7 Federal law, as determined by the Supreme Court of the United States” or “resulted in a decision
 8 that was based on an unreasonable determination of the facts in light of the evidence presented in
 9 the State court proceeding.” 22 A state court acts contrary to clearly established federal law if it
10 applies a rule contradicting the relevant holdings or reaches a different conclusion on materially
11 indistinguishable facts. 23 And a state court unreasonably applies clearly established federal law
12 if it engages in an objectively unreasonable application of the correct governing legal rule to the
13 facts at hand. 24 Section 2254 does not, however, “require state courts to extend” Supreme Court
14 precedent “to a new context where it should apply” or “license federal courts to treat the failure
15 to do so as error.” 25 The “objectively unreasonable” standard is difficult to satisfy; 26 “even
16 ‘clear error’ will not suffice.” 27
17             Habeas relief may only be granted if “there is no possibility [that] fairminded jurists
18 could disagree that the state court’s decision conflicts with [the Supreme Court’s] precedents.” 28
19 As “a condition for obtaining habeas relief,” a petitioner must show that the state-court decision
20   22
          28 U.S.C. § 2254(d).
21   23
          Price v. Vincent, 538 U.S. 634, 640 (2003).
22   24
          White v. Woodall, 134 S. Ct. 1697, 1705–07 (2014).
23   25
          White, 134 S. Ct. at 1705–06.
24   26
          Metrish v. Lancaster, 569 U.S. 351, 357–58 (2013).
25   27
      Wood v. McDonald, 135 S. Ct. 1372, 1376 (2015) (per curiam) (citation omitted); see also
26 believesv.the
   Schriro     Landrigan, 550 U.S. 465, 473 (2007) (“The question . . . is not whether a federal court
                 state court’s determination was incorrect but whether that determination was
27 unreasonable—a      substantially higher threshold.”).
   28
28    Harrington v. Richter, 562 U.S. 86, 102 (2011).

                                                         4
             Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 5 of 18




 1 “was so lacking in justification that there was an error well understood and comprehended in
 2 existing law beyond any possibility of fairminded disagreement.” 29 “[S]o long as ‘fairminded
 3 jurists could disagree’ on the correctness of the state court’s decision,” habeas relief under
 4 Section 2254(d) is precluded. 30 AEDPA “thus imposes a ‘highly deferential standard for
 5 evaluating state-court ruling,’ . . . and ‘demands that state-court decisions be given the benefit of
 6 the doubt.’” 31
 7             If a federal district court finds that the state court committed an error under § 2254, the
 8 district court must then review the claim de novo. 32 The petitioner bears the burden of proving
 9 by a preponderance of the evidence that he is entitled to habeas relief, 33 but state-court factual
10 findings are presumed correct unless rebutted by clear and convincing evidence. 34
11             2.       Standard for Federal Habeas Review of an Ineffective-Assistance Claim
12             The right to counsel embodied in the Sixth Amendment provides “the right to the
13 effective assistance of counsel.” 35 Counsel can “deprive a defendant of the right to effective
14 assistance[] simply by failing to render ‘adequate legal assistance[.]’” 36 In the hallmark case of
15 Strickland v. Washington, the United States Supreme Court held that an ineffective-assistance
16 claim requires a petitioner to show that: (1) his counsel’s representation fell below an objective
17 standard of reasonableness under prevailing professional norms in light of all of the
18
19   29
          Id. at 103.
20   30
          Id. at 101.
21   31
          Renico v. Lett, 559 U.S. 766, 773 (2010) (citations omitted).
22   32
      Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc) (“[I]t is now clear both that we
   may  not grant habeas relief simply because of § 2254(d)(1) error and that, if there is such error,
23 we must  decide the habeas petition by considering de novo the constitutional issues raised.”).
24 33 Cullen v. Pinholster, 563 U.S. 170, 181 (2011).
25   34
          28 U.S.C. § 2254(e)(1).
26   35
      Strickland v. Washington, 466 U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397
27 U.S.  759, 771 n.14 (1970)).
   36
28    Id. (quoting Cuyler v. Sullivan, 446 U.S. 335, 335–36 (1980)).

                                                         5
                Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 6 of 18




 1 circumstances of the particular case; 37 and (2) it is reasonably probable that, but for counsel’s
 2 errors, the result of the proceeding would have been different. 38 However, the court need not
 3 “address both components of the inquiry” if the petitioner “makes an insufficient showing on
 4 one.” 39
 5               A reasonable probability is “probability sufficient to undermine confidence in the
 6 outcome.” 40 Any review of the attorney’s performance must be “highly deferential” and must
 7 adopt counsel’s perspective at the time of the challenged conduct so as to avoid the distorting
 8 effects of hindsight. 41 “The question is whether an attorney’s representation amounted to
 9 incompetence under prevailing professional norms, not whether it deviated from best practice or
10 most common custom.” 42 The burden is on the petitioner to overcome the presumption that
11 counsel made sound trial-strategy decisions. 43
12               When an ineffective-assistance-of-counsel claim is made in the context of a guilty plea,
13 the Strickland prejudice prong requires a petitioner to demonstrate “there is a reasonable
14 probability that, but for counsel’s errors, [the petitioner] would not have pleaded guilty and
15 would have insisted on going to trial.” 44 As the United States Supreme Court observed:
16                      In many guilty plea cases, the “prejudice” inquiry will closely
17                      resemble the inquiry engaged in by courts reviewing ineffective-
                        assistance challenge to convictions obtained through a trial. For
18                      example, where the alleged error of counsel is a failure to
                        investigate or discover potentially exculpatory evidence, the
19                      determination whether the error “prejudiced” the [petitioner] by
20
     37
21        Strickland, 466 U.S. at 690.
     38
22        Id. at 694.
     39
23        Id. at 697.
     40
24        Williams v. Taylor, 529 U.S. 362, 390–91 (2000)
     41
25        Strickland, 466 U.S. at 689.
     42
26        Harrington, 562 U.S. at 104.
     43
27        Id.
     44
28        Hill v. Lockhart, 474 U.S. 52, 59 (1985).

                                                         6
                Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 7 of 18




                        causing him to plead guilty rather than go to trial will depend on
 1
                        the likelihood that discovery of the evidence would have lead
 2                      counsel to change his recommendation as to the plea. This
                        assessment, in turn, will depend in large part on a prediction
 3                      whether the evidence likely would have changed the outcome of a
                        trial. 45
 4
                 The United States Supreme Court has described federal review of a state appellate court’s
 5
     decision on an ineffective-assistance claim as “doubly deferential.” 46 So, the court must “take a
 6
     ‘highly deferential’ look at counsel’s performance . . . through the ‘deferential lens of §
 7
     2254(d)’” 47 and consider only the record that was before the state court that adjudicated the
 8
     claim on its merits. 48
 9
     B.          Evaluating Keck’s remaining claims
10
                 Keck alleges that he was denied effective-assistance-of-counsel because his counsel did
11
     not meet with him to review the plea agreement, because counsel failed to provide Keck a copy
12
     of his pre-sentence investigation (“PSI”) report, and because counsel failed to adequately prepare
13
     for the sentencing hearing. 49 He also claims that he was denied an individualized sentencing
14
     hearing in violation of his constitutional rights.50 I now address these four remaining claims.
15
                 1.     Ground 1—ineffective assistance re: plea advice
16
                 In Ground 1, Keck alleges that he was denied effective-assistance-of-counsel when his
17
     counsel did not meet with him regarding the plea agreement in the detention center. 51 Keck
18
19
20
21
     45
22        Id.
     46
23        Cullen, 563 U.S. at 190 (quoting Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)).
     47
24        Id.
     48
25        Id. at 181–84.
     49
26        ECF No. 9 at 4, 6, 7.
     50
27        Id. at 11.
     51
28        Id. at 4.

                                                         7
                Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 8 of 18




 1 asserts that he was given the plea agreement to sign immediately prior to arraignment. 52 In
 2 affirming the denial of Keck’s state habeas petition, the Nevada Court of Appeals held:
 3                      Keck argues his counsel was ineffective for failing to sufficiently
 4                      review the written plea agreement with Keck prior to entry of his
                        guilty plea. Keck fails to demonstrate his counsel’s performance
 5                      was deficient or resulting prejudice. In the written plea agreement,
                        Keck acknowledged that he had discussed the charges and possible
 6                      defenses with counsel, and that counsel had answered all his
 7                      questions regarding the agreement. At the plea canvass, Keck
                        further asserted that he had read and understood the written plea
 8                      agreement, and that his attorney had answered all of his questions
                        regarding the agreement. Accordingly, Keck fails to demonstrate
 9                      his counsel did not sufficiently review the written plea agreement
10                      with Keck. Keck fails to demonstrate a reasonable probability he
                        would have refused to plead guilty and would have insisted on
11                      going to trial had counsel spent further time discussing the written
                        plea agreement with Keck. Therefore, the district court did not err
12                      in denying this claim without conducting an evidentiary hearing. 53
13
14               I find that the Nevada Court of Appeals’ rejection of Keck’s claim was neither contrary
15 to nor an unreasonable application of clearly established law as determined by the United States
16 Supreme Court. The Nevada Court of Appeals’ determination that Keck failed to demonstrate
17 that his counsel was deficient was not an unreasonable application of the performance prong of
18 Strickland. At the plea canvass, Keck affirmed that he discussed the case and his rights with his
19 counsel, that he understood the plea agreement, and that his counsel answered any questions that
20 he had regarding the agreement. 54 “Solemn declarations in open court carry a strong
21 presumption of verity.” 55 In the written plea agreement, Keck again affirmed that he discussed
22 any possible defenses with his attorney and that his attorney answered all of his questions
23
24
     52
25        Id.
     53
26        ECF No. 16-13 at 3.
     54
27        ECF No. 13-26 at 5–6.
     55
28        Blackledge v. Allison, 431 U.S. 63, 73–74 (1977).

                                                         8
             Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 9 of 18




 1 regarding the plea agreement. 56 The Court of Appeals reasonably determined that Keck failed to
 2 demonstrate that his counsel’s performance fell below an objective standard of reasonableness.
 3             Moreover, the Court of Appeals reasonably found Keck would not have pled differently
 4 and insisted on going to trial if his counsel had spent more time discussing the plea agreement
 5 with him. To succeed on such a theory, the “petitioner must convince the court that a decision to
 6 reject the plea bargain would have been rational under the circumstances.” 57 The State initially
 7 charged Keck with eleven felony counts. 58 As a result of plea negotiations, in the information to
 8 which Keck entered a guilty plea: (1) the prior three counts of attempt murder with use of a
 9 deadly weapon were collapsed into a single count; and (2) the prior four counts of assault with a
10 deadly weapon were collapsed into a single count; and (3) the prior two counts of burglary were
11 collapsed into a single count. 59 Had Keck rejected the plea agreement and proceeded to trial, he
12 would have faced seven additional felony charges and would not have gained the benefit of
13 reduced exposure at sentencing. The Court of Appeals reasonably found that Keck failed to
14 demonstrate a reasonable probability that but for counsel’s failure to review the plea agreement
15 with him prior to entry of the plea, a rational defendant in Keck’s situation would have pled not
16 guilty and would have insisted on going to trial. Keck is, therefore, denied federal habeas relief
17 on Ground 1.
18             2.     Ground 2—ineffective assistance re: the PSI report
19             In Ground 2, Keck alleges that he was denied effective-assistance-of-counsel because
20 counsel failed to provide him with a copy of the PSI report. 60 He asserts that because he was not
21 timely provided a copy of the PSI report, he was unable to correct errors contained in the
22 document, such as statements that he threatened his co-worker prior to the shooting, that he was
23
     56
24        ECF No. 12-25 at 6–7.
     57
25        Padilla v. Kentucky, 559 U.S. 356, 372 (2010).
     58
26        ECF No. 13-16.
     59
27        ECF No. 13-24.
     60
28        ECF No. 9 at 6–7.

                                                      9
             Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 10 of 18




 1 “jilted” by his co-worker, and that he was under the influence of drugs and alcohol at the time of
 2 the shooting. 61 The respondents argue that there were multiple external sources for such
 3 information and that Keck failed to demonstrate prejudice. 62 The Nevada Court of Appeals held:
 4                     Keck argues his counsel was ineffective for failing to permit him
 5                     to review the presentence investigation report (PSI) and advising
                       him to decline to talk with parole and probation during the
 6                     preparation of the PSI. Keck fails to demonstrate either deficiency
                       or prejudice for this claim. Keck makes only a bare claim for this
 7                     issue and does not explain how personally reviewing the PSI or
 8                     talking with the person preparing that report would have altered the
                       outcome in this matter. A bare claim, such as this one, is
 9                     insufficient to demonstrate a petitioner is entitled to relief. See
                       Hargrove, 100 Nev. at 502-03, 686 P.2d at 225. Therefore, the
10                     district court did not err in denying this claim without conducting
11                     an evidentiary hearing. 63

12
13              I find that the Nevada Court of Appeals’ rejection of Keck’s bare claim was neither

14 contrary to nor an unreasonable application of Strickland. Although the Court of Appeals held
15 that Keck failed to demonstrate both deficiency and resulting prejudice, I will address only the
16 prejudice prong. The Court of Appeals reasonably determined that Keck failed to establish that
17 the outcome of sentencing would have been different had counsel presented the PSI report for
18 Keck’s review or advised him to speak with the individuals preparing the PSI report. Keck did
19 not demonstrate how personally reviewing the PSI or speaking with the preparers of the PSI
                                 64
20 would have altered sentencing. He asserts that he was deprived of the opportunity to timely
21 correct certain factual errors contained in the document, which does not establish that the
22 outcome of sentencing would have been different, particularly in light of the nature of the crimes
23 to which Keck pled guilty. Keck’s bare claim did not set forth that there was any indication that
24
     61
25        Id. at 6.
     62
26        ECF No. 26 at 11.
     63
27        ECF No. 16-13 at 4.
     64
28        See Turner v. Calderon, 281 F.3d 851, 855 (9th Cir. 2002) (rejecting “bare assertions”).

                                                       10
             Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 11 of 18




 1 the state district court relied on the allegedly incorrect information contained within the PSI
 2 report in sentencing him.
 3              Further, Keck was advised in the plea agreement that the PSI report would be prepared
 4 before sentencing and that it could contain hearsay information. 65 Keck had the opportunity to
 5 speak during the sentencing hearing, but he did not claim at that time that he had not been given
 6 the chance to review the report or that any of the information discussed by the State was
 7 incorrect. The Court of Appeals reasonably determined that Keck failed to demonstrate a
 8 reasonable probability that but for counsel’s failure to review the PSI report with Keck, the
 9 outcome of sentencing would have been different. So I deny Keck federal habeas relief on
10 Ground 2.
11              3.     Ground 3—ineffective assistance re: sentencing-hearing preparation
12              In Ground 3, Keck alleges that he was denied effective assistance of counsel at
13 sentencing because counsel failed to adequately prepare for his sentencing hearing. 66 He asserts
14 that counsel failed to review the drug assessment evaluation provided by the defense, failed to
15 prepare Keck for the sentencing hearing, and failed to object to inflammatory remarks made by
16 victims at sentencing and/or in victim-impact statements. 67 The respondents argue that the
17 record shows that counsel was well prepared for the sentencing hearing and that Keck failed to
18 demonstrate prejudice. 68
19              The Nevada Court of Appeals held:
20                     Keck argues his counsel was ineffective for failing to ensure Keck
21                     was prepared to give a statement during the sentencing hearing and
                       for failing to ensure Keck had the opportunity to review a
22                     competency evaluation which discussed Keck’s issues regarding
                       substance abuse. Keck also argues counsel should have hired
23                     additional experts to further explain Keck’s withdrawal from those
24
     65
25        ECF No. 13-25 at 5.
     66
26        ECF No. 9 at 7–8.
     67
27        Id. at 8.
     68
28        ECF No. 26 at 15–16.

                                                        11
     Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 12 of 18




            substances. Keck asserts that these issues prevent him from
 1
            properly presenting to the sentencing court the withdrawal
 2          information in mitigation.

 3          Keck fails to demonstrate his counsel’s performance was deficient
            or resulting prejudice. Keck made a brief statement during the
 4          sentencing hearing, a competency evaluation discussing his
 5          substance abuse was presented to the sentencing court, and counsel
            made a lengthy argument in mitigation regarding Keck’s substance
 6          abuse and withdrawal from those substances. Keck fails to
            demonstrate this was the conduct of objectively unreasonable
 7          counsel. In addition, Keck makes only a bare claim that counsel
 8          should have hired additional experts and he does not demonstrate
            counsel could have uncovered further favorable expert testimony
 9          regarding this issue. See id. In light of the nature of Keck’s
            crimes, Keck fails to demonstrate a reasonable probability of a
10          different outcome at the sentencing hearing had counsel provided
11          further information regarding Keck’s substance abuse issues or
            permitted Keck to further review the evidence pertaining to his
12          issues. Therefore, the district court did not err in denying this
            claim without conducting an evidentiary hearing.
13
            Keck argues his counsel was ineffective during the sentencing
14
            hearing for failing to object to impermissible victim impact
15          testimony. During the sentencing hearing, one victim stated she
            was fearful if Keck was released from prison he could find her and
16          harm her or her family. Another victim referred to Keck as the
            devil and asserted that Keck had “murdered the lives of the
17
            victims” because he had forever altered their lives.
18
            Keck fails to demonstrate his counsel’s performance was deficient
19          or resulting prejudice. When placed in context, the victims’
            statements reveal they were expressing fear of Keck, their desire
20          that he receive a lengthy prison sentence, and the impact Keck had
21          on their lives following the workplace-shooting incident. Given
            the nature of the victim-impact testimony, Keck fails to
22          demonstrate that objectively reasonable counsel would have
            objected during the victims’ statements. See NRS 176.0153(3)(3)
23          (victims may “[r]easonably express any views concerning the
24          crime, the person responsible, the impact of the crime on the
            victim and the need for restitution”; see also Gallego v. State, 117
25          Nev. 348, 370, 23 P.3d 227 242 (2001) (“A victim can express an
            opinion regarding the defendant’s sentence . . . in non-capital
26          cases.”), overruled on other grounds by Nunnery v. State, 127 Nev.
27          749, 776 n. 12, 263 P.3d 235, 255 n.12 (2011). Keck fails to
            demonstrate a reasonable probability of a different outcome had
28          counsel objected during the victim-impact testimony. See

                                            12
            Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 13 of 18




                      Dieudonne v. State, 127 Nev. 1, 9, n.3, 245 P.3d 1202, 1207 n.3
 1
                      (2011) (recognizing that erroneous admission of victim-impact
 2                    statements is reviewed for harmless error). Therefore, the district
                      court did not err in denying this claim without conducting an
 3                    evidentiary hearing. 69
 4
 5             I find that the Nevada Court of Appeals’ rejection of Keck’s claim was neither contrary
 6 to nor an unreasonable application of the performance prong of Strickland. Counsel’s
 7 representation of Keck at sentencing did not amount to “incompetence under prevailing
 8 professional norms.” 70 Counsel prepared an extensive sentencing memorandum in which he
 9 described Keck’s substance abuse and attached a psychological evaluation performed by an
10 expert, Dr. Mortillaro, that further discussed Keck’s substance abuse and withdrawal as well as
11 numerous letters in support of Keck. 71 At the sentencing hearing, counsel made a detailed
12 argument and multiple references to Dr. Mortillaro’s findings regarding Keck’s substance abuse
13 and withdrawal from those substances in support of mitigation. 72 Further, as the Court of
14 Appeals reasonably concluded, Keck failed to demonstrate that his counsel could have
15 uncovered further favorable expert testimony regarding this issue. 73 Despite alleging that he was
16 unprepared, Keck made a brief statement during the sentencing hearing expressing remorse and
17 willingness to accept responsibility for his actions in addition to his counsel’s lengthy
18 argument. 74
19
20
21   69
          ECF No. 16-13 at 4–6.
22   70
          Harrington, 562 U.S. at 104.
23   71
          ECF No. 16-15.
24   72
          ECF No. 13-31 at 7–12.
25   73
          ECF No. 16-13 at 4–5.
26   74
      ECF No. 13-31 at 7. See also Strickland, 466 U.S. at 688–89 (“No particular set of detailed
   rules for counsel’s conduct can satisfactorily take account of the variety of circumstances faced
27 by defense  counsel or the range of legitimate decisions regarding how best to represent a
28 criminal  defendant.”).

                                                       13
                Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 14 of 18




 1               Moreover, Keck did not demonstrate that there was a basis for objectively reasonable
 2 counsel to successfully object to the victim-impact testimony. Counsel’s decision not to object
 3 to the alleged inflammatory remarks contained within the victim-impact testimony does not fall
 4 “outside the wide range of professionally competent assistance.” 75 In order to prevail on an
 5 ineffective-assistance-of-counsel claim, Keck must show that his counsel acted deficiently and “a
 6 reasonable probability that, but for counsel’s [deficiencies], the result of the proceeding would
 7 have been different.” 76 However, I need not “address both components of the inquiry” if there is
 8 “an insufficient showing on one.” 77 Keck has not sufficiently demonstrated here his counsel’s
 9 “representation fell below an objective standard of reasonableness.” 78 Therefore, the Strickland
10 inquiry need not continue, and Keck is denied federal habeas relief on Ground 3.
11               4.     Ground 5—due process and an individualized sentencing hearing
12               In Ground 5, Keck alleges that he was denied his right to due process of law and an
13 individualized sentencing hearing in violation of the Eighth and Fourteenth Amendments
14 because the Nevada Supreme Court erred by failing to find that the district court did not consider
15 mitigating factors and issued the maximum possible sentence without explanation. Keck argues
16 that the district court did not consider his individual circumstances such as his mental health and
17 lack of criminal record, and it disregarded the Nevada Division of Parole and Probation’s
18 recommended sentence. The respondents argue that non-capital criminal defendants do not have
19 a constitutional right to an individualized sentencing hearing and that the district court sentenced
20 Keck within the statutory limits on each of his crimes.
21
22
23
24
     75
25        Strickland, 466 U.S. at 690.
     76
26        Id. at 694.
     77
27        Id. at 697.
     78
28        Id.

                                                        14
     Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 15 of 18




 1    On direct appeal, the Nevada Supreme Court rejected these arguments:
 2           Keck contends that the district court abused its discretion and
 3           violated his constitutional rights under the Eighth Amendment and
             the Due Process Clause by not considering the recommended
 4           sentence of the Nevada Division of Parole and Probation, his
             history of mental health issues and drug abuse, lack of criminal
 5           history, or any other mitigating evidence presented at his
 6           sentencing hearing before sentencing him to 22 to 66 years in
             prison. “The Eighth Amendment requires that defendants be
 7           sentenced individually, taking into account the individual as well
             as the charged crime.” Martinez v. State, 114 Nev. 735, 737, 961
 8           P.2d 143, 145 (1998). We have consistently afforded the district
 9           court wide discretion in its sentencing decision, see, e.g. Houk v.
             State, 103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987), and will
10           refrain from interfering with sentence imposed by the district court
             “[s]o long as the record does not demonstrate prejudice resulting
11           from consideration of information or accusations founded on facts
12           supported only by impalpable or highly suspect evidence,” Silks v.
             State, 92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976). Keck has not
13           presented any evidence that the district court based its sentencing
             decision solely on the charged crime and that it did not consider
14           him as an individual. Furthermore, Keck does not allege that the
15           district court considered evidence founded on impalpable or highly
             suspect evidence. Therefore, we conclude that the district court
16           did not abuse its discretion at sentencing or violate the United
             States and Nevada constitutional requirement of individualized
17           sentencing.
18
             Keck contends that the district court abused its discretion by failing
19           to articulate a reason for its sentencing determination. In support
             of this contention, Keck cites a number of federal cases and argues
20           that because a presentence investigation report is analogous to the
             Federal Sentencing Guidelines, the district court should be
21
             required to explain its reasons for departing from the
22           recommendation of the Division of the Parole and Probation. The
             Federal Sentencing Guidelines are not analogous to a Nevada
23           presentence investigation report. Compare NRS 176. 145 with 18
             U.S.C. § 3553; U.S. Sentencing Guidelines Manual (2012); see
24
             also Fed. R. Crim. P. 32(d). Even assuming that a presentence
25           investigation report is analogous to the Federal Sentencing
             Guidelines, decisions of the federal district court and panels of the
26           federal circuit court of appeals are not binding on Nevada courts.
             United State ex rel. Lawrence v. Woods, 432 F.2d 1072, 1075-76
27
             (7th Cir. 1970). We are not persuaded that the district court abused
28

                                              15
            Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 16 of 18




                      its discretion by failing to articulate a reason for its sentencing
 1
                      determination. 79
 2
 3            Sentencing issues regarding rules of sentencing adopted by state courts generally do not
 4 raise constitutional issues which may be reached by habeas proceedings. 80 The question on
 5 federal habeas review is thus not whether the state district court committed state-law error,
 6 “rather, a federal habeas petitioner must show that an alleged state sentencing error was ‘so
 7 arbitrary or capricious as to constitute an independent due process or Eighth Amendment
 8 violation.’” 81 And although the Nevada Supreme Court provided that the Eighth Amendment
 9 requires that defendants be sentenced individually, criminal defendants in noncapital cases do
10 not have a constitutional right to individualized sentences. 82 Nonetheless, the Nevada Supreme
11 Court determined that the district court did not abuse its discretion at sentencing, did not violate
12 constitutional requirements, and did not deny Keck individualized sentencing. That decision is
13 neither contrary to clearly established law as determined by the United States Supreme Court nor
14 an unreasonable application thereof.
15            The state district court’s alleged failure to consider mitigating factors or Keck’s
16 individual circumstances in sentencing and its alleged failure to articulate its reasons for his
17 sentence was neither arbitrary nor capricious and did not result in any fundamental unfairness or
18 any violation of Keck’s due process or Eighth Amendment rights. In addition to his counsel’s
19 lengthy argument in support of mitigation, counsel prepared and presented to the state district
20 court a sentencing memorandum that included a psychological evaluation as well as letters from
21
     79
22        ECF No. 15-3 at 2–3.
     80
23   Johnson v. State of Ariz., 462 F.2d 1352, 1353 (9th Cir. 1972). See also Christian v. Rhode, 41
   F.3d 461, 469 (9th Cir. 1994) (holding that absent a showing of fundamental unfairness, a state
24 court’s misapplication of its own sentencing laws does not justify federal habeas relief).
25   81
          Richmond v. Lewis, 506 U.S. 40, 50 (1992).
26   82
     Lockett v. Ohio, 438 U.S. 586, 605 (1978) (plurality opinion) (“[I]n noncapital cases, the
27 established practice of individualized sentences rests not on constitutional commands, but on
   public policy enacted into statutes.”).
28

                                                        16
            Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 17 of 18




 1 his family, friends, and previous employers. As the Nevada Supreme Court noted, the state
 2 district court is afforded wide discretion in its sentencing decision and Keck did not present any
 3 evidence that the district court based its sentencing decision solely on the charged crime or that it
 4 considered evidence founded on impalpable or highly suspect evidence. Additionally, the
 5 Nevada Supreme Court’s determination that the state district court did not abuse its discretion by
 6 failing to articulate a reason for imposing Keck’s sentence was not contrary to clearly established
 7 federal law as his sentence was within the statutory limits.83 A sentence imposed in accordance
 8 with state law does not violate federal due process simply because the state district court failed to
 9 set forth its reasoning for imposing a particular sentence. Accordingly, Ground 5 provides no
10 basis for habeas corpus relief.
11 C.         Certificate of Appealability
12            The right to appeal from the district court’s denial of a federal habeas petition requires a
13 certificate of appealability. To obtain that certificate, the petitioner must make a “substantial
14 showing of the denial of a constitutional right.” 84 “Where a district court has rejected the
15 constitutional claims on the merits,” that showing “is straightforward: The petitioner must
16 demonstrate that reasonable jurists would find the district court’s assessment of the constitutional
17 claims debatable or wrong.” 85 Because I have rejected petitioner’s constitutional claims on their
18 merits, and Keck has not shown that this assessment of his claims is debatable or wrong, I find
19 that a certificate of appealability is unwarranted in this case.
20
21
22
23
24
25   83
       Whalen v. United States, 445 U.S. 684, 689–90 n. 4 (1980). See also Branch v. Cupp, 736
     F.2d 533, 536 (9th Cir. 1984), cert. denied, 470 U.S. 1056 (1985).
26
     84
          28 U.S.C. § 2253(c).
27
   85
      Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also James v. Giles, 221 F.3d 1074, 1077–
28 79 (9th Cir. 2000).

                                                       17
        Case 2:16-cv-02984-JAD-BNW Document 27 Filed 12/17/20 Page 18 of 18




 1                                            Conclusion
 2         IT IS THEREFORE ORDERED that the petition [ECF No. 9] is DENIED.
 3         And because reasonable jurists would not find my decision to deny this petition to be
 4 debatable or wrong, a certificate of appealability is DENIED.
 5         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 6 CASE.
 7         Dated: December 16, 2020
 8                                                            _______________________________
                                                              U.S. District Judge Jennifer A. Dorsey
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  18
